Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
	The amendment filed on September 16, 2022 has been received and entered.
	Applicant’s Amendments to the Claims have been received and acknowledged. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (U.S. Publication No. 2011/0252174 A1), hereafter referred to as Armstrong’174 in view of Engebretsen et al. (U.S. Publication No. 2011/0276779 A1), hereafter referred to as Engebretsen’779.
Referring to claim 1, Armstrong’174, as claimed, a method of shared memory workloads, the method comprising: presenting, by a Memory Mapped Input/Output (MMIO) translator (compute element 100-n has north chip 137-n with MMIO translation table 145-n, see Fig. 3), memory of the MMO translator as a portion of a memory space of a host (MMIO translation table 145 stored in memory, see Fig. 3, para. [0023]; also note: memory such as 102-n, see Fig. 1); receiving, by the MMIO translator, a first interrupt from an input/output (I/O) adapter (I/O element 132 comprises a south chip 143 and is further connected to a device 160; device 160 comprises a network adapter, I/O adapter, or I/O processor, see paras. [0026]-[0028] and Fig. 1; also note: PTP receives the signals from the connection mesh, see paras. [0054]-[0056]); and storing, by the MMIO translator, without sending the first interrupt to an operating system, data associated with the first interrupt from the I/O adapter into the memory of the MMIO translator (management entity 156 maps the hierarchical MMIO address ranges to the physical MMIO address ranges and bridge identifiers; north chip determines the physical address that corresponds to the hierarchical MMIO address, see paras. [0091]-[0096]).
However, Armstrong’174 does not appear to disclose the memory of the MMIO translator comprises an MMIO address range.
Engebretsen’779 discloses the memory of the MMIO translator comprises an MMIO address range (routing table 145-1 comprises an MMIO bus address range field 414 that specifies a range or extent of MMIO addresses that the compute element 100-1 use to address or access the memory of a device, see paras. [0059]-[0064] and Fig. 4; also note: routing table 145-2, see paras. [0079]-[0081] and Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Armstrong’174’s invention to comprise the memory of the MMIO translator comprises an MMIO address range, as taught by Engebretsen’779, in order to address the memory of a device that are downstream (see para. [0061]).
As to claim 2, Armstrong’174 also discloses storing the data associated with the first interrupt from the I/O adapter comprises storing the data associated with the first interrupt as a portion of a corpus of data from the I/O adapter (stores or encodes in its memory data related to the MMIO address ranges, see paras. [0028], [0030], [0057], [0084]), wherein the first interrupt was sent by the I/O adapter for the operating system, and wherein receiving, by the MMIO translator, the first interrupt from the I/O adapter comprising intercepting, by the MMIO translator, the first interrupt (passes through north chip 137, see Figs. 1 and 3).
As to claim 3, Armstrong’174 also discloses sending a second interrupt to the operating system to access the corpus of data (operating system responding to requests, see paras. [0086]-[0089]).
As to claim 4, Armstrong’174 also discloses determining, based on one or more of the first interrupt or a state of the corpus of data, to send the second interrupt (the operating systems or hypervisors may determine the assignment of devices to compute elements from requests or commands, see paras. [0088] and [0089]).
As to claim 5, Armstrong’174 also discloses the memory space of the host comprises one or more memory modules in a same coherency space as the memory of the MMIO translator (each I/O device monitors the bus and responds to any processor’s read/write from/to the device-assigned address space in memory, see para. [0007] and Fig. 1; also note: memory, see paras. [0031] and [0035]).
As to claim 6, Armstrong’174 also discloses the data associated with the first interrupt is stored into the memory of the MMIO translator using Direct Memory Access (management entity 156 maps the hierarchical MMIO address ranges to the physical MMIO address ranges and bridge identifiers; north chip determines the physical address that corresponds to the hierarchical MMIO address, see paras. [0091]-[0096]; also note: MMIO translation table 145 stored in memory, see Fig. 3, para. [0023]).
As to claim 7, Armstrong’174 also discloses the I/O adapter comprises one or more of a network adapter or a Peripheral Component Interconnect express (PCle) adapter (I/O element 132 comprises a south chip 143 and is further connected to a device 160; device 160 comprises a network adapter, I/O adapter, or I/O processor, see paras. [0026]-[0028] and Fig. 1; also note: PCI-E, see paras. [0029], [0051], [0055], and [0056]).
Note claims 8 and 15 recite similar limitations of claim 1.  Therefore they are rejected based on the same reason accordingly.
Note claims 9 and 16 recite the corresponding limitations of claim 2.  Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 17 recite the corresponding limitations of claim 3.  Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 18 recite the corresponding limitations of claim 4.  Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 19 recite the corresponding limitations of claim 5.  Therefore they are rejected based on the same reason accordingly.
Note claims 13 and 20 recite the corresponding limitations of claim 6.  Therefore they are rejected based on the same reason accordingly.
Note claim 14 recites the corresponding limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.


Response to Arguments

Applicant's arguments filed 9/16/2022 have been fully considered but they are moot due to new grounds of rejection.
In summary, Armstrong’174 and Engebretsen’779 teach the claimed limitations as set forth.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181